The majority opinion seems to me to take a political question and recognize it as a question of law, and sufficient as a law question to govern decision of this case, that is, the question as to what the Legislature, at a past session, could or should have foreseen, or what was or was not "foreseeable" by the Legislature.
It is a well-settled rule of statutory construction that if a legislative act does not violate the Constitution and is valid, it is to be construed and applied in keeping with the intent and purposes of the Legislature. The majority recognizes that, of course, in the second paragraph of the syllabus.
However, in the third paragraph of the syllabus the majority states or definitely implies that it was the intent and purpose of the Legislature that no such allocations as are here considered should be properly made out of the Governor's Contingent Fund.
The majority opinion, being founded upon that premise, reaches a correct conclusion, if the legislative intent and purpose is properly interpreted by the majority opinion.
But when I read the legislative act and observe the eleven allocations here specifically considered, and note the specific purpose to be served by each of those eleven allocations, I cannot conclude that the legislative intent and purpose was to exclude these items from the character of expenditure purposes which could be paid out of the Governor's Contingency Fund. *Page 360 
Surely several of these allocations come properly within the intent and purpose of the Legislature as that intent and purpose is discernible from the legislative act itself.
Therefore, in my view, the majority opinion is wrong in the original premise of legislative intent and purpose on which the opinion is founded.
I think the majority opinion places a construction much too narrow upon the meaning of item numbered "2" in the enumerated eight items that are specifically included in the expenditure purposes for which the legislative act was passed. It is too strict a construction to say that only that added or extra portion of the costs of the items could be paid from this fund. It is the emergency or contingency arising that is to be met by this fund.
Webster defines "emergency" as "an unforeseen combination of circumstances which calls for immediate action." Contrary to that it is the thought of the majority opinion that the word "emergency" used in the legislative act referred only to circumstances or conditions which were absolutely "unforeseeable" or which could not have been foreseen by the Legislature. The stated designation of this fund as a "Contingent" fund demonstrates the legislative intent and purpose that it was to be used not only to make expenditures which would be necessary for those things which could not have been foreseen at all, but that also it was to be used for expenditure for those emergencies or contingencies in governmental affairs which might arise from causes unforeseen in fact or overlooked, or which might arise from unforeseen conditions, or accidental or incidental occurrences, condtions or situations. All that is disclosed by the definition of the words "contingent" and "contingency."
So I find the majority opinion to be in error again when it wrongfully limits the meaning of the emergencies and contingencies set out in the legislative act and intended by the Legislature.
Since this legislative act has been tested and found to be constitutional, it is my view that it should be interpreted by giving to the words therein used, their ordinary and well understood meaning, and that we should construe the same according to the manifest intent and purpose of the Legislature, and apply the act to the situations and conditions and definite needs intended to be provided for by the Legislature.
When so construed and applied, the legislative act, if properly made use of by the executive and administrative agencies of the government, may well become a very useful part of the laws of the state and serve definite and positive needs and obligations of the state.
It is to be observed that several of the purposes sought to be served by these eleven allocations refer to constitutional needs and obligations of the state, and that all of them are within the constitutional purposes of our state government. No one of them involves any expenditure for unlawful or unauthorized state purposes.
Some of the allocations here involved are questionable and should be dealt with separately and specifically, but I am convinced that the majority is in error in dealing with all of them as a whole and invalidating them for the reasons, and upon the principles of narrow construction, set out in the majority opinion.
As construed by the majority opinion the legislative act creating this contingency fund will serve some purpose in that it may be used to take care of such situations as could not possibly have been foreseen by the Legislature, if agreement may be had upon the very difficult question as to what the Legislature could or could not have been able to foresee. The ability of one session of the Legislature to foresee specific details of future need might materially differ from the ability of a past or future session. *Page 361 
It seems to me too difficult to fix a legal standard by which to measure that which the Legislature could or could not have foreseen.
At every regular session of the Legislature every matter of state need or interest is necessarily before that body. And in retrospect, that which the Legislature ought to have foreseen or could have foreseen, or could not have foreseen, is almost universally a political question, to be so considered and debated. I cannot believe the Legislature intended to make such a question to become a question of law in testing these expenditures, nor that this court should do so.
I therefore dissent. Mr. Justice OSBORN and Mr. Justice DAVISON concur in these views.